COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Bray
Argued at Norfolk, Virginia


MARY ELLEN GUILFOYLE
                                         MEMORANDUM OPINION * BY
v.           Record No. 0118-96-1         JUDGE RICHARD S. BRAY
                                              JULY 9, 1996
JOSEPH CHARLES GUILFOYLE


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Jerome B. Friedman, Judge
            J. Russell Fentress, IV (Goss, Meier &
            Fentress, on brief), for appellant.

            No brief or argument for appellee.



     Acting on remand from this Court, the trial court awarded

Mary E. Guilfoyle (wife) spousal support of $2,300 per month from

Joseph C. Guilfoyle (husband) and ordered husband to pay $4,000

of wife's attorney's fees.    On appeal, wife complains that these

awards are inadequate.    We disagree and affirm the decision of

the trial court.

     The parties are fully conversant with the record, and a

recitation of the facts is unnecessary to this appeal.    Under

well established principles, a trial court is vested with broad

discretion in awarding both spousal support, see Papuchis v.
Papuchis, 2 Va. App. 130, 133, 341 S.E.2d 829, 831 (1986), and

attorney's fees, see Graves v. Graves, 4 Va. App. 326, 333, 357
S.E.2d 554, 558 (1987), and we review such decrees only for an

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
abuse of discretion.   See Graves, 4 Va. App. at 333, 357 S.E.2d

at 558; Papuchis, 2 Va. App. at 133, 341 S.E.2d at 831.

     Here, we find that the trial court properly considered the

appropriate statutory imperatives in fixing the disputed spousal

support and did not abuse its discretion in awarding such support

or the related attorney's fees.   Accordingly, we affirm the

decree.

                                         Affirmed.




                               - 2 -